          Case 1:18-cv-03007-JEB Document 18 Filed 05/18/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 BRADY CENTER TO PREVENT
 GUN VIOLENCE,
                        Plaintiff,
                v.                                         Civil Action No. 18-3007 (JEB)
 UNITED STATES DEPARTMENT
 OF STATE,
                        Defendant.


                       JOINT MOTION TO
           TEMPORARILY VACATE THE BRIEFING SCHEDULE

       Defendant, the United States Department of State (“State”), and Plaintiff, the Brady Center

to Prevent Gun Violence, each by its undersigned counsel, respectfully request that the Court

temporarily suspend the briefing schedule in this case and order the parties to submit a joint report

and proposed schedule for further proceedings in 45 days, on or before July 2, 2020.

       This is a Freedom of Information Act (“FOIA”) case in which the Brady Center challenges

the adequacy of State’s search relating to the Brady Center’s July 16, 2018 FOIA Request and its

withholding of certain responsive information as exempt. The State Department had previously

stated that it had concluded its processing in a February 14, 2020 letter to the Brady Center. The

parties agreed that State’s Vaughn index would include a random sample of documents withheld

in full and fifty documents withheld in part to be selected by the Brady Center. In the course of

preparing a Vaughn index in support of its motion for summary judgment, the State Department

discovered a sizeable collection of records that had been submitted to the agency’s FOIA office as

possibly responsive but that has not yet been processed for release.

       The State Department’s document-review platform used in this case exists on a classified

network that cannot be accessed remotely and the Department’s FOIA personnel are currently
          Case 1:18-cv-03007-JEB Document 18 Filed 05/18/20 Page 2 of 3



teleworking as part of the government’s efforts to suppress the spread of the novel coronavirus

pandemic. In addition, information about certain searches, which is necessary to complete the

Department’s search declaration is also located on the classified network. In addition, a small

number of the documents processed in this case that had been designated for inclusion in the

Vaughn index are inaccessible on State’s unclassified system. As a result of State’s inability to

process the newly discovered records or to complete a search declaration and Vaughn index, the

parties agree that this case is not currently ripe for summary judgment briefing. Further, because

of the ongoing situation with the pandemic, the parties cannot predict when State will be able to

complete its processing of records along with its search declaration and Vaughn index and submit

a motion for summary judgment. The parties therefore request that the Court temporarily vacate

the current briefing schedule and order the parties to submit a joint status report proposing a

schedule for further proceedings on or before July 2, 2020.

       To keep this case moving forward in the meantime, the State Department will provide the

Brady Center with a copy of a Vaughn index with the sampled withholdings—essentially the same

index that it would have filed with its motion for summary judgment excluding the small number

of documents processed in this case that are currently inaccessible on State’s unclassified system—

by May 22, 2020, and will confer in good faith with the Brady Center regarding any challenged

redactions. It is the parties’ intent and hope that this process will substantially narrow the disputes

that will eventually need to be presented to the Court in a motion for summary judgment.

                                          *       *       *




                                                  2
        Case 1:18-cv-03007-JEB Document 18 Filed 05/18/20 Page 3 of 3



Respectfully submitted,
  /s/ Ariel S. Glasner                       TIMOTHY J. SHEA, D.C. Bar #437437
Ariel S. Glasner, D.C. Bar #991442           United States Attorney
Jonathan K. Waldron, D.C. Bar #425539
Blank Rome LLP                               DANIEL F. VAN HORN, D.C. Bar #924092
1825 Eye Street, N.W.                        Chief, Civil Division
Washington, District of Columbia 20006
                                             By: /s/ Johnny Walker
Telephone: 202 772 5963
                                             JOHNNY H. WALKER, D.C. Bar # 991325
AGlasner@Blankrome.com
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
Jonathan E. Lowy, D.C. Bar #418654
                                             Washington, District of Columbia 20530
Joshua Scharff, D.C. Bar #999392
                                             Telephone: 202 252 2575
Brady Center to Prevent Gun Violence
                                             johnny.walker@usdoj.gov
840 First Street, N.E., Suite 400
Washington, District of Columbia 20002       Counsel for Defendants
Telephone: 202 370 8105
jscharff@bradymail.org
Counsel for Plaintiff
Dated: May 18, 2020




                                         3
